Citation Nr: 0530208	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether clear and unmistakable error exists in a June 15, 
1950, Board decision that denied entitlement to service 
connection for a psychiatry disability.


REPRESENTATION

Moving Party represented by:  L.C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the moving 
party (hereinafter, "veteran") alleging clear and 
unmistakable error by the Board in a June 15, 1950, decision 
with respect to the denial of the claim of entitlement to 
service connection for a psychiatric disability.

On September 14, 2005, the Board granted the veteran's motion 
to advance this action on the docket pursuant to the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2004).  


FINDINGS OF FACT

In an April 2, 2003, decision, the Board found no clear and 
unmistakable error in the June 15, 1950, Board decision that 
denied service connection for a psychiatric disability.


CONCLUSION OF LAW

The June 15, 1950, decision by the Board of Veterans' 
Appeals, which denied service connection for a psychiatric 
disability, is no longer subject to revision on the grounds 
of clear and unmistakable error.  38 C.F.R. § 20.1409(c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), are not applicable.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).

The Board has original jurisdiction to determine whether 
clear and unmistakable error (CUE) exists in a prior final 
Board decision.  Such review may be initiated by the Board on 
its own motion or by a party to the decision.  38 C.F.R. § 
20.1400 (2004).

In this case, the veteran filed a motion in October 2004 
alleging CUE in a June 15, 1950, Board decision that denied 
service connection for a psychiatric disability.

The veteran is precluded, by law, from again claiming that 
the June 15, 1950, Board decision was clearly and 
unmistakably erroneous with respect to the psychiatric 
disability claim.  Once there is a final decision on a CUE 
motion concerning a prior Board decision on an issue, that 
prior Board decision on that issue is no longer subject to 
revision on the grounds of CUE.  38 C.F.R. § 20.1409(c) 
(2004).  Subsequent motions relating to that prior Board 
decision on that issue shall be dismissed with prejudice.  
Id.  In other words, a motion for CUE in a prior Board 
decision on an issue can be brought only once.  See, e.g., 
Winslow v. Brown, 8 Vet.App. 469, 472 (1996) (holding that 
once there is a final decision on the issue of CUE, that 
particular claim of CUE may not be raised again; it is res 
judicata).  

In this case, the veteran filed a motion alleging CUE in the 
June 15, 1950, Board decision with respect to the psychiatric 
disability claim in January 2003, and that motion was denied, 
in full, by the April 2, 2003, Board decision.  He cannot 
bring the same motion again; it is subject to the doctrine of 
res judicata.  38 C.F.R. § 20.1409(c); Winslow v. Brown, 
supra. 




ORDER

The motion to revise or reverse the June 15, 1950, decision 
of the Board of Veterans' Appeals denying service connection 
for a psychiatric disability, on the grounds of clear and 
unmistakable error, is dismissed with prejudice.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


